EXAMINER'S COMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This notice of allowance is responsive to the amendment filed August 10, 2021. As directed by the amendment, claims 1, 3, 8, 10, 12 and 17 have been amended and claims 6 and 15 have been cancelled. Thus, claims 1, 3, 4, 7-10, 12, 13 and 16-20 are presently pending. 
The amendments to claims 1 and 10 are sufficient to overcome the prior art rejections from the previous Office action. Those rejections are hereby withdrawn.
Allowable Subject Matter
There being no outstanding objection(s)/rejection(s) to the pending claims, claims  1, 3, 4, 7-10, 12, 13 and 16-20 are allowed and have been renumbered to claims 1-14 in the order 1, 3, 4, 20, 19, 7-10, 12, 13 and 16-18 respectively. 
See Office action dated May 12, 2021 for reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793